 

State of Florida

Rev. 133C6AE

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”) is entered into as of the 10
day of May, 2020 (the “Effective Date”) by and between OBITX, INC., A Delaware
corporation (the “Seller”) and FIRST BITCOIN CAPITAL CORP, a Canada
company (the “Buyer”).

 

WHEREAS, the Seller owns assets known as the 420 Cloud social media software
platform (the “Merchandise”).

 

WHEREAS, the parties intend that the Seller shall sell to the Buyer the
Merchandise for the price, terms and conditions described below, and pursuant to
the attachments and exhibits, if any, annexed to this main document.

 

NOW THEREFORE, for the reasons set forth, and in consideration of the mutual
covenants and promises of the parties hereto, and intending to be legally bound,
the Seller and the Buyer agree as follows:

 

1. Sale of Merchandise.  On the terms and subject to the conditions set forth in
this Agreement, the Seller agrees to sell, assign, transfer, convey and deliver
to the Buyer, and the Buyer agrees to purchase and acquire from the Seller all
rights, title and interests of the Seller in and to the Merchandise, adherent to
Exhibit A attached hereto.

 

2. Merchandise Warranties.  The Merchandise is sold “AS IS” with no warrants to
merchantability.

 

3. Purchase Price.  The purchase price shall be $1,900,000. 

 

a)     Payment shall be made with $500,000 worth of BIT token cryptocurrencies
delivered to an e-wallet determined by the Seller.  The final payment of
$1,400,000 shall be a convertible promissory note (attached hereto as Exhibit A)
with all the rights and privileges as identified in the note.

 

4. Closing Date.  The sale and transfer of assets and the closing under this
Agreement shall take place on May 11, 2020. At that time, Seller shall deliver
possession of the tangible property and all assets included in the sale to the
Buyer and all other instruments and documents necessary to transfer the
Merchandise and assets to Buyer. Seller shall at that time execute and deliver
all papers and instruments suitable for filing and/or which are necessary to
transfer ownership of the Merchandise to Buyer, and Seller shall thereafter
cease to use said merchandise in any manner or purpose. When that delivery is
made to Buyer, Buyer shall have exclusive ownership and

 

1

      



--------------------------------------------------------------------------------

 
 

possession of the Merchandise. Seller shall have a right to a lien on the
Merchandise until the Merchandise has been fully paid for by the Buyer, or if
there has been an agreement to modify the terms of this Agreement.

 

5. Representations and Warranties of Seller.  Seller represents and warrants
that:

 

(a)   Seller is duly qualified and organized, and is validly existing and in
good standing, under the laws of its state of formation.

(b)   Seller has the requisite power and authority to enter into and perform
under this Agreement.

(c)   Seller is the owner of and has good and marketable title to the property
involved in this sale, free of all restrictions on transfer or assignment and
all encumbrances except for those that are set forth in this Agreement.

(d)   Seller is not required to acquire any consents, approvals or
authorizations by any governmental authority to execute, deliver and perform its
obligations under this Agreement.

(e)   The execution and delivery of this Agreement by Seller will not conflict
with or result in a violation of or default under any material agreements to
which Seller is a party or create a lien upon the Merchandise.

(f)    There are no proceedings, judgments, or liens are now pending or
threatened against Seller or against the Merchandise.

(g)   Seller has complied with all applicable federal, state, and local
statutes, laws, and regulations affecting Seller’s properties or the operation
of Seller’s Merchandise, and Seller has received no notice of a violation or
citation same from any governmental agencies.

(h)   Seller has not otherwise contracted to sell, pledge, or mortgage all or
part of the Merchandise.

(i)    Seller has presented to Buyer true, complete, and correct information and
documents regarding the Merchandise, and none of the information contains an
untrue statement of material fact or omits to state a material fact.

 

6. Representations and Warranties of Buyer.  Buyer represents and warrants that:

 

(a)   Buyer is duly qualified and organized, and is validly existing and in good
standing, under the laws of the country of Canada.

(b)   Buyer has the requisite power and authority to enter into and perform
under this Agreement.

 

7. Notices. All notices given under this Agreement must be in writing. A notice
is effective upon receipt and shall be sent via one of the following methods:
delivery in person, overnight courier service, certified or registered mail,
postage prepaid, return receipt requested, addressed to the party to be notified
at the address stated in this Agreement, or as designated by either party upon
reasonable notice to the other party.



 

2

      



--------------------------------------------------------------------------------

 
 

8. Amendment. This Agreement may be amended or modified only by a written
agreement signed by both of the parties.

 

9. Survival of Terms. All covenants, warranties, and representations herein
shall survive this Agreement and the closing date.

 

10. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties and their successors and assigns. Neither party may
assign its rights or delegate its duties under this Agreement without the other
party’s prior written consent.

 

11. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Florida, without regard to the
principles of conflict of laws.

 

12. Disputes. Any dispute arising from this Agreement shall be resolved through
mediation. If the dispute cannot be resolved through mediation, then the dispute
will be resolved through binding arbitration conducted in accordance with the
rules of the American Arbitration Association.

 

13. Attorneys’ Fees. If either Party brings legal action to enforce its rights
under this Agreement, the prevailing party will be entitled to recover from the
other Party its expenses (including reasonable attorneys’ fees) incurred in
connection with the action and any appeal.

 

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute one and the same document.

 

15. Headings. The section headings herein are for reference purposes only and
shall not otherwise affect the meaning, construction or interpretation of any
provision in this Agreement.

 

16. No Waiver. No Party shall be deemed to have waived any provision of this
Agreement or the exercise of any rights held under this Agreement unless such
waiver is made expressly and in writing.

 

17. Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable in whole or in part, the remaining provisions shall not
be affected and shall continue to be valid, legal and enforceable as though the
invalid, illegal or unenforceable part had not been included in this Agreement.

 

18. Entire Agreement. This Agreement and the attachments and any associated
documents represent the entire agreement between the parties, and there are no
representations, warranties, covenants or conditions, except those specified
herein or in accompanying instruments or documents.





 

3

      



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

/s/ Gregory Rubin

 

Gregory Rubin, CEO, First Bitcoin Capital

Buyer Signature

 

Buyer Full Name



 

/s/ Michael Hawkins

 

OBITX, Inc. – Michael Hawkins, CEO

Seller Signature

 

Seller Full Name

 

 

 

 

 

